 AMERICAN SAFETY EQUIPMENT CORP.American Safety Equipment Corporation and LodgeNo. 822, International Association of Machinistsand Aerospace Workers, AFL-CIO, Petitioner.Case 14-RC-8247January 26, 1978DECISION AND ORDER DENYINGREVIEWPursuant to a Supplemental Decision and Orderissued by the Regional Director for Region 14 onDecember 9, 1976, a second election was conductedon January 14, 1977, among employees of theEmployer in an appropriate unit. The tally of ballotsfor the second election shows that, of 349 eligiblevoters, 326 cast ballots. There were 174 ballots castfor, and 152 ballots cast against, the Petitioner.Thereafter, on January 20, 1977, the Employer fileda timely objection to the election results. On January26, 1977, the Regional Director issued a SecondSupplemental Decision and Certification of Repre-sentative overruling the Employer's objection andcertifying the Petitioner as the exclusive representa-tive of unit employees for the purposes of collectivebargaining. On February 2, 1977, the Employer fileda request for review of the Regional Director'sSecond Supplemental Decision and Certification ofRepresentative.In its request for review the Employer urges thatthe Regional Director erred in directing and con-ducting the January 14, 1977, rerun election, and thathe erred in overruling its objection that a validelection was conducted among employees in thesame unit' on October 29, 1976.The Board has considered the Regional Director'sSecond Supplemental Decision and Certification, theEmployer's request for review and brief in supportthereof, and the record as a whole, and has decidedto adopt the Regional Director's findings and recom-mendations as contained in the said Second Supple-mental Decision.2Accordingly, we shall deny theEmployer's request for review.As noted previously,3the Regional Director, suasponte, set aside the first election based on matterswhich came to his attention during his investigationt The tally of ballots in the October 29, 1976, election showed that amajority of the valid ballots counted, plus the challenged ballots, were notcast for the Petitioner. However, the Petitioner filed timely objections to theelection results and on December 9, 1976, the Regional Director issued hisSupplemental Decision and Order in which he concluded that certain actsand conduct by the Employer, although not specifically alleged by thePetitioner in its objections, constituted grounds for setting aside the election.A panel of the Board, Chairman Murphy and Member Jenkins withMember Walther dissenting, denied the Employer's request for review onJanuary 13, 1977. This Decision and Order supplies the rationale andexplanation for our telegraphic decision to the parties, pursuant to which arerun election has been won by the Union.2 The relevant portion thereof is attached hereto as an appendix.3 Supra, fn. I.234 NLRB No. 95of the Petitioner's timely filed objections to theelection results. We think the circumstances of thecase afford an appropriate vehicle for restating andreaffirming our longstanding policy which permits aRegional Director to set aside an election based onconduct which he has discovered during his investi-gation, even though that particular conduct had notbeen the subject of a specific objection.The Board has long held "the Regional Director isnot required to, nor can he properly, ignore evidencerelevant to the conduct of the election ...simplybecause the Union may not have specifically men-tioned such conduct in its objections." ThomasProducts Co., Division of Thomas Industries, Inc., 169NLRB 706 (1968), citing Hobart ManufacturingCompany, 92 NLRB 203 (1950); Merrimac HatCorporation, 85 NLRB 329 (1949); and J. I. CaseCompany, Inc., 86 NLRB 12 (1949).4 Thus while it isthe burden of the parties initially to investigate andto complain if they believe that objectionable con-duct has occurred, once the Board's investigativemachinery has been set in motion by timely filedobjections, it is within the Regional Director'sdiscretion to determine the scope of the investigation.In the exercise of the discretion he may confine theinvestigation to matters specifically complained of inthe objections or intimately connected thereto. Onthe other hand, he may view the filed objections ashaving cast suspicion over the entire election process,thereby justifying his independent investigation ofmatters not specifically contained in the objections.5However, no matter which approach the RegionalDirector chooses, if he receives or discovers evidenceduring his investigation that shows that the electionhas been tainted, he has no discretion to ignore suchevidence and it is reversible error if he fails to setaside the election.The reason for this policy is at once apparent. Forit is this Board's obligation to provide voters with the"laboratory conditions" under which they may exer-cise their franchise in a free and informed manner.4 See also Neptune Water Meter Company, a Division of NeptuneInternational Corporation, 221 NLRB 428, 438-439 (1975): General ElectricCompany, 215 NLRB 520 (1974); and Coca-Cola Bottling Company ofBlytheville, 210 NLRB 706, 715(1974).5 The courts, in approving the Board's policy in this area, have pointedout that there are two facets of the Regional Director's investigation and,although the Regional Director may properly decline to consider objectionsthat are untimely, "this limitation does not preclude his consideration ofmatters which he may choose to investigate independently. ... N.LRB.v. Realist, Inc., 328 F.2d 840, 843 (C.A. 7, 1964), cert. denied 377 U.S. 994(1964). Of course, in every case the Regional Director's discretion to pursueor not to pursue any matter is informed by his judgment of the probabilitythat further investigation will be fruitful and only after consideration of.among other factors, the Region's workload and available manpower.501 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndeed, we have long recognized that it is "the rightsof employees which are of paramount importance."6Were we to close our eyes to objectionable conductmerely because a party has failed to frame itsobjections properly to include such conduct, wewould make a mockery of our pledge to preserveemployee rights to a fair election. We would also go along way down the road of abdicating our "weightyresponsibility," in conducting elections, to assure thepublic, as well as the immediate parties in interest,that the selection of a bargaining agent will bedetermined under conditions as nearly ideal aspossible.7Indeed, it is no exaggeration that anelection can serve its true purpose only if this Boardremains vigilant in ensuring that all the conditionssurrounding the election process have been such asto enable employees to register their free choice inthe matter of a bargaining agent.The wisdom of the Board's current policy isparticularly evident in a case such as this. Here theUnion's objections to the first election included anallegation of the Employer's disparate treatment ofprounion and antiunion employees with respect todiscussion of the union campaign during workinghours. In the course of his investigation of theobjection the Regional Director came across anemployee handbook containing no-solicitation, no-distribution rules which he concluded, and we agree,constituted interference with the organizationalrights of employees. Were we to bar the RegionalDirector from considering and from setting aside anelection because of such patently unlawful rules, wewould be in the untenable position of certifying anelection as fair, even though we had in our possessionclear and uncontroverted evidence that in any otherinstance would require us to set aside the election.Particularly is this position untenable where theunlawful no-solicitation rules were so closely relatedto the disparate solicitation restrictions alleged in theobjection so that an investigation of the latter wouldalmost inevitably uncover the former.Finally, we note that the liberal policy of permit-ting the Regional Director to go beyond the specificconduct alleged in filed objections is in harmonywith our usual practice and procedure in othermatters, and indeed with the whole trend of modema Pure Chem Corporation, 192 NLRB 681 (1971).I N.L.R.B. v. Schwartz Brothers and District Record's, Inc., 475 F.2d 926,930(C.A.D.C., 1973)." See, in this regard, Sec. 102.121 of the Board's current Rules whichstates, in pertinent part, "'The rules and regulations ...shall be liberallyconstrued to effectuate the policies and provisions of the Act."In commenting on the policy considerations which underlie a liberalconstruction and application of the Federal Rules, the Court of Appeals forthe Seventh Circuit explained: "The spirit and the design of the rules dictatethat every suitor shall either prevail or fail on the justness of his cause, notthe technical niceties of the pleadings." United States v. The Home IndemnityCompany, 489 F.2d 1004, 1007 (1973).pleading.8For example, in unfair labor practiceproceedings, consistent with rule 15(b) of the FederalRules of Civil Procedure, we routinely permitamendment of the complaint to conform to the proofat the end of the hearing. And we find and remedy,sua sponte, violations of our Act even when theunlawful conduct that is the object of such findings isnot alleged specifically in the complaint, so long asthe conduct is fully litigated at the hearing and isrelated to matters set forth in the complaint. SeeCrown Zellerbach Corporation, 225 NLRB 911 (1976),and cases cited therein at 912. We see no reason tofollow a different procedure in representation cases,particularly as such cases are strictly administrativeand nonadversary in nature.9ORDERIt is hereby ordered that the request for review be,and it hereby is, denied as lacking in merit.MEMBER PENELLO, concurring in the result:I concur in the result reached in this case, but forreasons entirely different than those stated in themajority opinion. I regard the majority's rationale astotally inapposite in view of the issues actuallycontested. My colleagues have delivered an advisoryopinion where none has been sought, yet failed toaddress themselves to the subject for which Boardreview has been requested.The Employer's current request for review allegesthat the Regional Director erred in determining themerits of conduct which he found to be objectionableand a basis for setting aside the October 29, 1976,election, the first held in this proceeding. Thequestion of law presented is substantive, not proce-dural. It is, in fact, essentially the same questionwhich a Board panel majority had considered andresolved by telegraphically denying the Employer'sprevious request for review on January 13, 1977.(Member Walther dissented therein without com-ment.) I did not participate in the panel decision todeny the Employer's request for review at that timeand I do not express any opinion with respect to themerits of that decision. However, the panel's tele-graphic decision, reflective of Board majority opin-ion, clearly and conclusively invalidated the October9 It has sometimes been advanced as a "practical" reason for changingour policy and requiring henceforth that the Regional Director confine hisinvestigation to conduct specifically alleged in the objection that to do sowould appreciably speed up our handling of representation matters. Thequestion of employee rights and of the public interest in the integrity of theelection process aside, we see no possibility that such a result would followabandonment of our present policy. In the first place, only in a very smallnumber of objection cases do the Regional Directors find it necessary to gobeyond the specific objections to consider other conduct that may havetainted the election. Even in these instances, there is apt to be no unduedelay in the process inasmuch as the objectionable conduct is alreadydiscovered by the time of hearing or issuance of decision.502 AMERICAN SAFETY EQUIPMENT CORP.29, 1976, election results. I therefore agree with theRegional Director's rationale in disposing of theEmployer's sole objection to the rerun election heldon January 14, 1977,10 and would deny the Employ-er's request for review since it raises no substantialissues warranting Board review.The Employer has never challenged the RegionalDirector's actions in this case on the proceduralgrounds that Regional Directors lack the authority toset aside elections based on conduct discoveredduring their investigations but not specifically al-leged in timely objections. I have fully elaborated myopinion opposing the majority on this issue when itwas properly before the Board in Dayton Tire &Rubber Co., 234 NLRB 504 (1978). Any discussionby my colleagues in the majority of the proceduralpropriety of objections raised sua sponte by a Region-al Director is inappropriate herein, since their opin-ion is not contrary to any views expressed by thelitigants or the Regional Director during theseproceedings.Moreover, I do not accept the Regional Director'scharacterization of the Employer's objectionableactivity in this case as "Other Acts and Conduct" notspecifically alleged in the Petitioner's objections. ThePetitioner did allege that the Employer's electionperiod enforcement of rules regulating employeeactivity affected the first election's results. Such anallegation necessarily entails the Regional Director'sinvestigation and examination of any written no-solicitation, no-distribution rules promulgated ormaintained by the Employer during the electionperiod. Whether the illegality ultimately discoveredlies in disparate treatment of prounion employeesunder a disciplinary system defined by written rulesor in the facial invalidity of the rules themselves, thesame conduct is involved, i.e., the Employer's unfairapplication of restrictive rules to employees duringthe election period. I therefore believe that theallegation made in the Petitioner's timely objectionsto the first election encompass the conduct foundobjectionable by the Regional Director.10 See the appendix herein.APPENDIXThe ObjectionsIn its sole objection, the Employer alleges that "theRegional Director erred in directing and holding the2 The Employer began operations at this facility in January 1976. Priorelection on January 14, 1977, in that said election wasdirected and conducted in violation of Section 9(cX3) ofthe Act in that a valid election was held in the precedingtwelve month period." The Petitioner's position is that theobjection is without merit, inasmuch as the October 29,1976, election was set aside because of meritorious objec-tions filed by the Petitioner.Pursuant to a petition filed on August 26, 1976, and theRegional Director's Decision and Direction of Electionissued on October 4, 1976, an election was conducted onOctober 29, 1976, among employees of the Employer in thecollective-bargaining unit described hereinabove.2Thetally of ballots served upon the parties at the conclusion ofthe election discloses that a majority of the valid votescounted plus challenged ballots were not cast for thePetitioner. Timely objections to the election were filed bythe Petitioner on November 5, 1976. Thereafter, theRegional Director caused a full and complete investigationto be made of the objections. On December 9, 1976, theRegional Director's Supplemental Decision and Orderissued, wherein the undersigned ordered that the electionheld on October 29, 1976, be set aside and that a secondelection be conducted. On December 20, 1976, the Em-ployer filed a request for review of the Regional Director'sSupplemental Decision and Order. By telegram datedJanuary 13, 1977, the Board denied the Employer's requestfor review on the ground that it raised no substantial issueswarranting review. Thereafter, the rerun election wasconducted on January 14, 1977, as previously scheduled.Section 9(cX3) provides, in pertinent part, that "noelection shall be directed in any bargaining unit or anysubdivision within which, in the preceding twelve-monthperiod, a valid election shall have been held." Subsequentto the filing of timely objections by the Petitioner, theundersigned Regional Director set aside the electionconducted on October 29, 1976, and the Employer'srequest for review of the Supplemental Decision and Orderwas denied by the Board. In these circumstances, no validelection was held among employees during the 12-monthperiod preceding the rerun election conducted on January14, 1977, and, therefore, the conduct of the rerun electionat such time constitutes no basis upon which the rerunelection may be set aside. Central Swallow Coach Lines,Inc., 82 NLRB 487 (1949); Foreman & Clark; Inc., 105NLRB 333 (1953); Sea-Land Service, Inc., 137 NLRB 546(1962); Security Aluminum Company, 149 NLRB 581(1964).Accordingly, the Employer's objection to the election ishereby overruled.to October 29, 1976, there had been no Board election conducted at thisfacility.503